Order entered December 5, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01608-CV

                                   MIKE JABARY, Appellant

                                                 V.

                                  CITY OF ALLEN, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-01635-2012

                                             ORDER
       We GRANT appellant’s December 2, 2013 motion for an extension of time to file a reply

brief. Appellant shall file his reply brief on or before January 6, 2014.


                                                       /s/    ADA BROWN
                                                              JUSTICE